Title: Donald Fraser to Thomas Jefferson, 4 December 1811
From: Fraser, Donald
To: Jefferson, Thomas


          
                  Revered Sir 
                  New York Decr 4. 1811
          
                
                
                Permit me to present, for the honour of your acceptance, a copy of a “Compendium”; which I lately published—As a Small testimony of respect, & regard for your talents & Patriotic Character—
          I have the honor to be, very respectfully, Sir, Your obdt humble Servant
                  D. Fraser
        